Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 22 May 2020, in which claims 5, 8, 9, 11-12, 14-15, 17-19, 22-24, 26-27, 31, 33-34, 36, 39, 42, 44-45, 47-70, 72-73, 75-103, 105-107, 109-113 have been cancelled and claims 1, 2, 4, 10, 25, 30, 32, 35, 37-38, 40-41, 43, 71, 104, 108 have been amended, is acknowledged.
Claims 1-4, 6-7, 10, 13, 16, 20-21, 25, 28-30, 32, 35, 37-38, 40-41, 43, 46, 71, 74, 104, 108 are pending in the instant application.
Claims 1-4, 6-7, 10, 13, 16, 20-21, 25, 28-30, 32, 35, 37-38, 40-41, 43, 46, 71, 74, 104, 108 are subject of a restriction requirement.
Priority
The instant application is a National Stage entry of International Application No. PCT/US18/062227, filed on 21 November 2018, which claims priority from U.S. Provisional Patent Application No. 62/589,890, filed on 22 November 2017.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention from the following groups to which the claims must be restricted.

    PNG
    media_image1.png
    148
    115
    media_image1.png
    Greyscale
, as in instant claim 43; 
or a compound of formula (I): 
    PNG
    media_image2.png
    170
    144
    media_image2.png
    Greyscale
 , as recited in instant claims 46, 71, 
or a compound of formula (V): 
    PNG
    media_image3.png
    148
    115
    media_image3.png
    Greyscale
 , as recited in instant claims 74, 104, 108;
Group (II): a method of inhibiting, reducing, or ameliorating bacterial growth on a substrate, comprising contacting the substrate with a compound of formula (I): 
    PNG
    media_image4.png
    196
    162
    media_image4.png
    Greyscale
 , as recited in instant claims 1-4, 6-7, 10, 13, 16, 20-21, 25, 28-30, 32, 35, 37-38, 40-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: even though the invention of Groups (I) and (II) require the technical feature a compound of formula (V) or of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schneider et al. (US 2002/0102246, cited in IDS). Schneider teaches (Table 4, page 11, second compound; Table 5, page 12, second compound; Table 6, page 15, second compound) 4,4-bisphenol 
    PNG
    media_image5.png
    49
    260
    media_image5.png
    Greyscale
, which is a compound of formula (V) below: 
    PNG
    media_image6.png
    162
    140
    media_image6.png
    Greyscale
of instant claim 74, wherein x is 0; R3 = R8 = OH, R1 = R2 = R6 = R7 = H, comprised in an antibacterial product of instant claim 43. As such, a compound of instant formula (V) of claims 43, 74 is anticipated by the prior art by Schneider, and does not present a 

Further, this application contains claims directed to the following patentably distinct species: compounds of formula (I), (V), (VA), (VB) of the instant claims. These species are independent or distinct because the genus of formula (I) encompasses a large variety of possible compounds, in which one phenyl ring is substituted with R1 to R5 (thousands of possibilities), connected by a linker (CH2)0-8 to either a phenyl ring substituted with, for example, alkyl, alkenyl alkoxy, cycloalkyl or substituted aryl (thousands of possibilities), or to a napthyl ring (or R9 and R10 are joined to form -C(R')=C(R"l)-C(R12)=C(R10')-) substituted with , for example, hydrogen, hydroxyl, halogen, alkyl, alkoxy, cycloalkyl, acyl, or optionally substituted aryl or heteroaryl (thousands of possibilities); each compound requires a different search and/or a different classification. In addition, these species are not obvious variants of each other based on the current record. 
There is a search and/or examination burden for the patentably distinct compounds of formula (I) because the compounds require a different field of search. For example, the instant compounds of formula (I) can be classified, at a minimum, in CPC class A61K31/415, A61K31/047, A61K31/09, A61K31/137, A61K31/165.
If Applicant elects an invention of Group (II) applicant is required to elect a specific compound of formula (I) or of formula (V), having a distinct chemical structure, to be used in a method of inhibiting bacterial growth.
If Applicant elects an invention of Group (I), applicant is required to elect a specific compound of formula (I) or of formula (V), having a distinct chemical structure.  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627